Detailed Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.

Claims
Claims 1, 9, 10, 11, 18, 19, and 20 have been amended. Claims 1-20 are pending and rejected in the application. 

Response to Arguments

Applicant Argues 
The claim feature “for each measure data field in the set of measure data fields, extending the dimension tuples by inserting an additional column in the data table, the additional column containing aggregated data values corresponding to the respective measure data field” is supported by Figures 22A — 22H and corresponding paragraphs 226 — 229.

Examiner Responds:
The Examiner has withdrawn the 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

Applicant Argues 
A. The cited references do not teach “building a visual specification according to a data source, a plurality of visual variables, and a plurality of data fields from the data source, wherein ... the data fields associated with the visual variables form a set of dimension data fields D and a set of measure data fields”

Examiner Responds:
Applicant argues “building a visual specification according to a data source, a plurality of visual variables, and a plurality of data fields from the data source, wherein ... the data fields associated with the visual variables form a set of dimension data fields D and a set of measure data fields.” The Examiner respectfully disagrees. Sherman discloses building a visual specification according to, a data source, a plurality of visual variables, and a plurality of data fields from the data source(figure 5A, column 21, lines 1-20, “Some implementations then display the dimension data fields 238…in the underlying data source 236…etc.”, the reference describes the user being able to construct data fields that are visuals of dimension and measures.), wherein: each of the visual variables is associated with a respective one or more of the data fields from the data source(figure 5A, column 21, lines 1-20, “the measures section 504…In dimensions section 502, the Life Span data field…etc.”, the reference describes the user being able to select different fields of data.). Thus, the combination of Sherman, Aski, Kotsis, and Stolte describes all the elements in claims 1, 11, and 20.

Applicant Argues 
B. The cited references do not teach “executing a first query against a plurality of tables of the data source to form dimension tuples that comprise unique ordered combinations of data values for the set of dimension data fields D”

Examiner Responds:
Applicant argues “executing a first query against a plurality of tables of the data source to form dimension tuples that comprise unique ordered combinations of data values for the set of dimension data fields D.” The Examiner respectfully disagrees. Sherman discloses executing a first query against a plurality of tables of the data source to form dimension tuples that comprise unique ordered combinations of data values for the set of dimension data fields D (column 19, lines 55-67 and column 20, lines 1-47, “Having defined the category tree relationship, a user could construct the team hierarchy 564 using the user interface 500. For example, the connectors are specified by the relationship, and the positioning of the elements uses one or more quantitative fields constructed from the relationship, similar to those described below with respect to FIG. 7E. ….etc.”, the reference describes querying using dimensions and measure to retrieves sets of tuples to form output data.). Thus, the combination of Sherman, Aski, Kotsis, and Stolte describes all the elements in claims 1, 11, and 20.

Applicant Argues 
C. The cited references do not teach “for each measure data field in the set of measure data fields: forming a respective set S of dimensions consisting of the set of dimension data fields D and dimensions from a primary key for a table in the data source containing the respective measure data field”

Examiner Responds:
Applicant argues “for each measure data field in the set of measure data fields: forming a respective set S of dimensions consisting of the set of dimension data fields D and dimensions from a primary key for a table in the data source containing the respective measure data field.” The Examiner respectfully disagrees. Aski discloses forming a set S of dimensions consisting of the dimension data fields D and dimensions from a primary key for a table in the data source containing the respective measure (paragraph[00[0067], “At step 614, the user sets a measure source from a data source view (DSV). At step 616, the user obtains a list of dimensions and outriggers referenced by the measure group. At step 618, for each dimension/outrigger, the user may initialize a RegularMeasureGroupDimension. At step 620, the user may add RegularMeasureGroupDimension to an associated measure group list of dimensions. At step 622, the user may add a primary key (PK) of a dimension/outrigger as a MeasureGroupAttribute object to the list of attributes in the RegularMeasureGroupDimension…etc.”. the reference describes creating (i.e., forming) a set of dimensions by adding dimensions from other data using primary key from a data source.). Thus, the combination of Sherman, Aski, Kotsis, and Stolte describes all the elements in claims 1, 11, and 20.

Applicant Argues 
D. The cited references do not teach “for each measure data field in the set of
measure data fields: executing a respective query against the data source to retrieve intermediate tuples comprising the data fields in S and the respective measure data field, without aggregation”

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claim limitation “for each measure data field in the set of measure data fields: executing a respective query against the data source to retrieve intermediate tuples comprising the data fields in S and the respective measure data field, without aggregation” has been considered but are moot in view of the new ground(s) of rejection. 

Applicant Argues 
E. The cited references do not teach “for each measure data field in the set of
measure data fields: aggregating the intermediate tuples according to the set of dimension data fields D to compute aggregate values for the respective measure data field”
Examiner Responds:
Applicant argues “for each measure data field in the set of measure data fields: forming a respective set S of dimensions consisting of the set of dimension data fields D and dimensions from a primary key for a table in the data source containing the respective measure data field.” The Examiner respectfully disagrees. Stolte discloses aggregating the intermediate tuples according to the set of dimension data fields D to compute aggregate values for the respective measure data field (paragraph[0173], “In some instances a relational operator (e.g., a sorting operator, an aggregation operator, or a transforming operator) is used to create the new tuple…etc.”, the reference describes using an aggregation operator to extend data in a column to view visually.). Thus, the combination of Sherman, Aski, Kotsis, and Stolte describes all the elements in claims 1, 11, and 20.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 13, 14, 15, 17, 18, 19, 12, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Sherman U.S. Patent (9,613,086; hereinafter: Sherman) in view of Aski et al. U.S. Patent Publication (2013/0166498; hereinafter: Aski) and further in view of Kotsis et al. U.S. Patent Publication (2003/0004959; hereinafter: Kotsis) and further in view of Stolte et al. U.S. Patent Publication (2004/0243593; hereinafter: Stolte) 

Claims 1, 11, and 20

As to claim 1, 11, and 20, Sherman discloses a computer system for generating data visualizations, comprising: 
a display (Figure 5A, column 47, lines 43-51, “the user interface 500…etc.”);
one or more processors(column 5, lines 39-43, “one or more processors and memory…etc.”); and 
memory (column 5, lines 39-43, “one or more processors and memory…etc.”); 
wherein the memory stores one or more programs configured for execution by the one or more processors, and the one or more programs comprising instructions for(column 5, lines 39-43, “a process of generating a graphical representation of a data source is performed at a computer…etc.):
building a visual specification according to, a data source, a plurality of visual variables, and a plurality of data fields from the data source(figure 5A, column 21, lines 1-20, “Some implementations then display the dimension data fields 238…in the underlying data source 236…etc.”), wherein: each of the visual variables is associated with a respective one or more of the data fields from the data source(figure 5A, column 21, lines 1-20, “the measures section 504…In dimensions section 502, the Life Span data field…etc.”); 
the data fields associated with the visual variable form a set of dimension data fields D and a set of measure data fields (Figure 5A, elements 502, 504, and 506, Column 1-20, “Some implementations then display the dimension data fields 238 in the dimensions section 502 and the measure data fields 238 in the measures section 504…etc.”); 

executing a first query against a plurality of tables of the data source to form dimension tuples that comprise unique ordered combinations of data values for the set of dimension data fields D (column 19, lines 55-67 and column 20, lines 1-47, “Having defined the category tree relationship, a user could construct the team hierarchy 564 using the user interface 500. For example, the connectors are specified by the relationship, and the positioning of the elements uses one or more quantitative fields constructed from the relationship, similar to those described below with respect to FIG. 7E. ….etc.”), each of the dimension tuples forming a distinct data row in a data table for generating a data visualization (column 19, lines 55-67 and column 20, lines 1-47, “Having defined the category tree relationship, a user could construct the team hierarchy 564 using the user interface 500. For example, the connectors are specified by the relationship, and the positioning of the elements uses one or more quantitative fields constructed from the relationship, similar to those described below with respect to FIG. 7E. In particular, a category tree forms a tree relationship… among the tuples once the additional tuples 566 are added, so a depth first search of the tree creates an ordering for the tuples as illustrated in the team hierarchy 564...etc.”); 

Sherman does not explicitly disclose
forming a respective set S of dimensions consisting of the set of dimension data fields D and dimensions from a primary key for a table in the data source containing the respective measure; 
for each measure data field in the set of measure data fields: 
executing a respective query against the data source to retrieve intermediate tuples comprising the data fields in S and the respective measure data field, without aggregation; and
aggregating the intermediate tuples according to the set of dimension data fields D to compute aggregate values for the respective measure data field; 
for each measured data field in the set of measure data fields, extending the dimension tuples by inserting an additional column in the data table, the additional column containing aggregated data values corresponding to the respective measure data field; and 
building and displaying a data visualization according to the data fields in the extended dimensions tuples and according to the visual variables to which each of the data fields is associated.

 However, Aski discloses forming a set S of dimensions consisting of the dimension data fields D and dimensions from a primary key for a table in the data source containing the respective measure (paragraph[00[0067], “At step 614, the user sets a measure source from a data source view (DSV). At step 616, the user obtains a list of dimensions and outriggers referenced by the measure group. At step 618, for each dimension/outrigger, the user may initialize a RegularMeasureGroupDimension. At step 620, the user may add RegularMeasureGroupDimension to an associated measure group list of dimensions. At step 622, the user may add a primary key (PK) of a dimension/outrigger as a MeasureGroupAttribute object to the list of attributes in the RegularMeasureGroupDimension…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sherman with the teachings of Aski to creating a substree and searching dimensions which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sherman with the teachings of Aski to provide a framework to create, edit, manipulate, and use a model-based multidimensional analysis service cube (Aski: paragraph[0006]). 

The combination of Sherman and Aski do not appear to explicitly disclose
for each measure data field in the set of measure data fields: 
executing a respective query against the data source to retrieve intermediate tuples comprising the data fields in S and the respective measure data field, without aggregation; and
aggregating the intermediate tuples according to the set of dimension data fields D to compute aggregate values for the respective measure data field; 
for each measured data field in the set of measure data fields, extending the dimension tuples by inserting an additional column in the data table, the additional column containing aggregated data values corresponding to the respective measure data field; and 
building and displaying a data visualization according to the data fields in the extended dimensions tuples and according to the visual variables to which each of the data fields is associated.

However, Kotsis discloses for each measure data field in the set of measure data fields (paragraph[0031], “Users in OLAP systems typically require to investigate many of the different possible aggregates. Given a measure of N dimensions there are…possible aggregates (the above example with three dimensions giving rise to 8 aggregates)….etc.): 
executing a respective query against the data source to retrieve intermediate tuples comprising the data fields in S and the respective measure data field, without aggregation (paragraph[0031], “Users in OLAP systems typically require to investigate many of the different possible aggregates. Given a measure of N dimensions there are…possible aggregates (the above example with three dimensions giving rise to 8 aggregates)….etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sherman with the teachings of Aski and Kotsis to aggregate rows and columns which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sherman with the teachings of Aski and Kotsis to allow organization to quickly process data application to allow comparisons from current and past data (Kotsis: paragraph[0003]). 

The combination of Sherman, Aski, and Kotsis do not appear to explicitly disclose aggregating the intermediate tuples according to the set of dimension data fields D to compute aggregate values for the respective measure data field; 
for each measured data field in the set of measure data fields, extending the dimension tuples by inserting an additional column in the data table, the additional column containing aggregated data values corresponding to the respective measure data field; and 
building and displaying a data visualization according to the data fields in the extended dimensions tuples and according to the visual variables to which each of the data fields is associated.

However, Stolte discloses 
aggregating the intermediate tuples according to the set of dimension data fields D to compute aggregate values for the respective measure data field (paragraph[0173], “In some instances a relational operator (e.g., a sorting operator, an aggregation operator, or a transforming operator) is used to create the new tuple…etc.”); 

for each measured data field in the set of measure data fields, extending the dimension tuples by inserting an additional column in the data table, the additional column containing aggregated data values corresponding to the respective measure data field (paragraph[0144], “the values of shelves 708 that have been populated by the user. In step 612, visual specification 550 is used to construct algebraic expressions that define how visual table 720 is partitioned into rows, columns…etc.”); and 
building and displaying a data visualization according to the data fields in the extended dimensions tuples and according to the visual variables to which each of the data fields is associated (paragraph[0159]-paragraph[0160], “Step 614--construction of visual table 720 using the normalized set form. In step 614 (FIG. 6, FIG. 11), visual interpreter 556 constructs visual table 720 using...etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sherman with the teachings of Aski, Kotsis, and Stolte to create visual outputs of rows and columns which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sherman with the teachings of Aski, Kotsis, and Stolte to have a visualization tool to explore large data, both by itself and coupled with data mining algorithms (Stolte: paragraph[0016]). 

Claims 2 and 12
As to claims 2 and 13, the combination of Sherman, Aski, Kotsis, and Stolte discloses all the elements in claim 1, as noted above, and Sherman further disclose wherein the visual specification further includes one or more additional visual variables that are not associated with any data fields from the data source (Figure 5A, column 20, lines 60-67, “The schema information region 510 displays the data fields 238 and relationships 240 from the selected data sources…etc.”).

Claim 3
As to claim 3, the combination of Sherman, Aski, Kotsis, and Stolte discloses all the elements in claim 1, as noted above, and Sherman further disclose comprising displaying the data visualization in a graphical user interface for the computer(figure 5A, column 20, lines 48-59, “a graphical user interface (GUI) 500 that enables users to build data visualization….etc.”).

Claim 4
As to claim 4, the combination of Sherman, Aski, Kotsis, and Stolte discloses all the elements in claim 3, as noted above, and Sherman further disclose wherein displaying the data visualization comprises generating a plurality of visual marks (column 1, lines 66-67, “Each tuple is displayed as a visual mark…etc.”), each mark corresponding to a respective extended tuple (column 2, lines 1-6, “The data visualization engine also displays…aggregation of marks…etc.”).

Claim 5
As to claim 5, the combination of Sherman, Aski, Kotsis, and Stolte discloses all the elements in claim 4, as noted above, and Sherman further disclose wherein the graphical user interface includes a data visualization region, the method further comprising displaying the data visualization in the data visualization region (Figure 5A, column 20, lines 48-59, “The user interface 500 includes a schema information region 510 and a data visualization region 520…etc.”).

Claims 6 and 15
As to claims 6 and 15, the combination of Sherman, Aski, Kotsis, and Stolte discloses all the elements in claim 1, as noted above, and Sherman further disclose wherein each of the visual variables is selected from the group consisting of: rows attribute, columns attribute, filter attribute, color encoding, size encoding, shape encoding, and label encoding (column 23, lines 6-9, “The visual encodings of the marks may include displayed text…mark color, or other encodings…etc.”).  

Claims 8 and 17
As to claims 8 and 17, the combination of Sherman, Aski, Kotsis, and Stolte discloses all the elements in claim 1, as noted above, and Sherman further disclose wherein the plurality of data fields are from a plurality of distinct tables in the data source (column 26, lines 41-56, “the relationships among the retrieved data tuples…that compare two distinct data fields…etc.”).

Claims 9 and 18
As to claims 9 and 18, the combination of Sherman, Aski, Kotsis, and Stolte discloses all the elements in claim 1, as noted above, and Sherman further disclose wherein the data source includes an object model having a plurality of objects (figure 5A, column 20, lines 60-67, “The schema information region 510 displays the data fields 238…etc.”), and the plurality of data fields belong to two or more distinct objects of the plurality of objects (Figure 5A, column 21, lines 1-20, “Some implementations then display the dimension data fields 238 in the dimensions section 502 and the measure data fields 238 in the measures section 504…etc.”).

Claims 10 and 19
As to claims 10 and 19, the combination of Sherman, Aski, Kotsis, and Stolte discloses all the elements in claim 9, as noted above, and Sherman further disclose wherein the visual specification specifies a plurality of data sources(figure 5A, column 20, lines 60-67, “The schema information region 510 displays the data fields 238…etc.”), the visual specification specifies one or more data fields from each of the plurality of data sources(Figure 5A, column 21, lines 1-20, “Some implementations then display the dimension data fields 238 in the dimensions section 502 and the measure data fields 238 in the measures section 504…etc.”), and the object model is an object model for the plurality of data sources (figure 5A, column 20, lines 48-59, “a graphical user interface (GUI) 500 that enables users to build data visualization….etc.”).

Claim 13
As to claims 13, the combination of Sherman, Aski, Kotsis, and Stolte discloses all the elements in claim 11, as noted above, and Sherman further disclose wherein the one or more programs further comprise instructions for: 
generating a plurality of visual marks (column 1, lines 66-67, “Each tuple is displayed as a visual mark…etc.”), each of the visual marks corresponding to a respective extended tuple(column 2, lines 1-6, “The data visualization engine also displays…aggregation of marks…etc.”); and 
displaying the data visualization in a graphical user interface for the computer system (Figure 5A, column 2, lines 1-14, “The data visualization engine also display…etc.”).

Claim 14
As to claims 14, the combination of Sherman, Aski, Kotsis, and Stolte discloses all the elements in claim 11, as noted above, and Sherman further disclose wherein the graphical user interface includes a data visualization region, the method further comprising displaying the data visualization in the data visualization region (Figure 5A, column 20, lines 48-59, “The user interface 500 includes a schema information region 510 and a data visualization region 520…etc.”).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman U.S. Patent (9,613,086; hereinafter: Sherman) in view of Aski et al. U.S. Patent Publication (2013/0166498; hereinafter: Aski) and further in view of Kotsis et al. U.S. Patent Publication (2003/0004959; hereinafter: Kotsis) and further in view of Stolte et al. U.S. Patent Publication (2004/0243593; hereinafter: Stolte) and further in view of Non Patent Publication (“Mondrian 3.0.4 Technical Guide”, 2009; hereinafter: Mondrian)

Claims 7 and 16
As to claim 7 and 16, the combination of Sherman, Aski, Kotsis, and Stolte discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the aggregated data values are computed using an aggregate function selected from the group consisting of: SUM, COUNT, COUNTD, MIN, MAX, AVG, MEDIAN, ATTR, PERCENTILE, STDEV, STDEVP. VAR, and VARP.

However, Mondrian discloses wherein the aggregated data values are computed using an aggregate function selected from the group consisting of: wherein the aggregated data values are computed using an aggregate function selected from the group consisting of: SUM, COUNT, COUNTD, MIN, MAX, AVG, MEDIAN, ATTR, PERCENTILE, STDEV, STDEVP. VAR, and VARP (page 19 and 174, “Each measure (see <Measure>) has a name, a column in the fact table, and an aggregator. The aggregator is usually "sum", but "count", "mix", "max", "avg", and "distinct count" are also allowed; "distinct count" has some limitations if your cube contains a parent-child hierarchy…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sherman with the teachings of Aski, Stolte, Kotsis, and Mondrian to have an aggregate function which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sherman with the teachings of Aski, Stolte, Kotsis, and Mondrian to execute queries written in MDX to easily read data from a relational database and present the results in a multidimensional format (Mondrian: page 11). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152     
September 29, 2021                                                                                                                                                                                                   


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000